UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2007 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 1-12626 EASTMAN CHEMICAL COMPANY (Exact name of registrant as specified in its charter) Delaware 62-1539359 (State or other jurisdiction of (I.R.S. employer incorporation or organization) identification no.) 200 South Wilcox Drive Kingsport, Tennessee 37660 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (423) 229-2000 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES [X]NO[] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (check one); Large accelerated filer [X] Accelerated filer [] Non-accelerated filer [] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act)YES []NO[X] Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Number of Shares Outstanding at September 30,2007 Common Stock, par value $0.01 per share 81,027,677 PAGE 1 OF 53 TOTAL SEQUENTIALLY NUMBERED PAGES EXHIBIT INDEX ON 1 TABLE OF CONTENTS ITEM PAGE PART I.FINANCIAL INFORMATION 1. Financial Statements Unaudited Consolidated Statements of Earnings, Comprehensive Income and Retained Earnings 3 Consolidated Statements of Financial Position 4 Unaudited Consolidated Statements of Cash Flows 5 Notes to the Unaudited Consolidated Financial Statements 6 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 23 3. Quantitative and Qualitative Disclosures About Market Risk 48 4. Controls and Procedures 48 PART II.OTHER INFORMATION 1. Legal Proceedings 49 1A. Risk Factors 50 2. Unregistered Sales of Equity Securities and Use of Proceeds 50 6. Exhibits 50 SIGNATURES Signatures 51 2 UNAUDITED CONSOLIDATED STATEMENTS OF EARNINGS, COMPREHENSIVE INCOME AND RETAINED EARNINGS Third Quarter First Nine Months (Dollars in millions, except per share amounts) 2007 2006 2007 2006 Sales $ 1,813 $ 1,966 $ 5,503 $ 5,698 Cost of sales 1,503 1,650 4,580 4,701 Gross profit 310 316 923 997 Selling, general and administrative expenses 107 105 321 316 Research and development expenses 43 40 116 126 Asset impairments and restructuring charges, net 120 13 143 23 Operating earnings 40 158 343 532 Interest expense, net 17 21 50 62 Other (income) charges, net (9) 1 (15) (2) Earnings before income taxes 32 136 308 472 Provision for income taxes 12 41 106 158 Net earnings $ 20 $ 95 $ 202 $ 314 Earnings per share Basic $ 0.24 $ 1.16 $ 2.41 $ 3.84 Diluted $ 0.24 $ 1.15 $ 2.38 $ 3.79 Comprehensive Income Net earnings $ 20 $ 95 $ 202 $ 314 Other comprehensive income (loss) Change in cumulative translation adjustment 21 (8) 31 32 Change in pension and other post employment benefits due to amortization, net of tax 22 18 Change in unrealized gains (losses) on investments, net of tax 1 (1) Change in unrealized gains (losses) on derivative instruments, net of tax (8) (6) (5) 5 Total other comprehensive income (loss) 35 (14) 45 36 Comprehensive income $ 55 $ 81 $ 247 $ 350 Retained Earnings Retained earnings at beginning of period $ 2,302 $ 2,070 $ 2,186 $ 1,923 Net earnings 20 95 202 314 Adoption of accounting standards 8 Cash dividends declared (36) (36) (110) (108) Retained earnings at end of period $ 2,286 $ 2,129 $ 2,286 $ 2,129 The accompanying notes are an integral part of these consolidated financial statements. 3 CONSOLIDATED STATEMENTS OF FINANCIAL POSITION September 30, December 31, (Dollars in millions, except per share amounts) 2007 2006 (Unaudited) Assets Current assets Cash and cash equivalents $ 781 $ 939 Trade receivables, net of allowance of $6 and $16 596 682 Miscellaneous receivables 69 72 Inventories 646 682 Other current assets 75 47 Current assets held for sale 130 Total current assets 2,297 2,422 Properties Properties and equipment at cost 8,679 8,844 Less:Accumulated depreciation 5,716 5,775 Net properties 2,963 3,069 Goodwill 321 314 Other noncurrent assets 309 368 Noncurrent assets held for sale 55 Total assets $ 5,945 $ 6,173 Liabilities and Stockholders’ Equity Current liabilities Payables and other current liabilities $ 975 $ 1,056 Borrowings due within one year 72 3 Current liabilities related to assets held for sale 27 Total current liabilities 1,074 1,059 Long-term borrowings 1,522 1,589 Deferred income tax liabilities 234 269 Post-employment obligations 985 1,084 Other long-term liabilities 133 143 Other long-term liabilities related to assets held for sale 6 Total liabilities 3,954 4,144 Stockholders’ equity Common stock ($0.01 par value – 350,000,000 shares authorized; shares issued – 93,576,549 and 91,579,294 for 2007 and 2006, respectively) 1 1 Additional paid-in capital 564 448 Retained earnings 2,286 2,186 Accumulated other comprehensive loss (129) (174) 2,722 2,461 Less: Treasury stock at cost (12,631,546 shares for 2007 and 8,048,442 shares for 2006) 731 432 Total stockholders’ equity 1,991 2,029 Total liabilities and stockholders’ equity $ 5,945 $ 6,173 The accompanying notes are an integral part of these consolidated financial statements. 4 UNAUDITED CONSOLIDATED STATEMENTS OF CASH FLOWS First Nine Months (Dollars in millions) 2007 2006 Cash flows from operating activities Net earnings $ 202 $ 314 Adjustments to reconcile net earnings to net cash provided by operating activities: Depreciation and amortization 247 226 Gain on sale of assets (3) (5) Asset impairments 138 20 Provision (benefits) for deferred income taxes (23) 49 Changes in operating assets and liabilities: (Increase) decrease in receivables 22 (189) (Increase) decrease in inventories 1 (134) Increase (decrease) in trade payables (63) 50 (Decrease) in liabilities for employee benefits and incentive pay (88) (60) Other items, net (22) (38) Net cash provided by operating activities 411 233 Cash flows from investing activities Additions to properties and equipment (346) (279) Proceeds from sale of assets and investments 43 12 Additions to capitalized software (8) (12) Other items, net 12 Net cash (used in) investing activities (299) (279) Cash flows from financing activities Net increase in commercial paper, credit facility and other borrowings 42 33 Dividends paid to stockholders (112) (108) Treasury stock purchases (300) Proceeds from stock option exercises and other items 100 25 Net cash (used in) financing activities (270) (50) Effect of exchange rate changes on cash and cash equivalents 2 Net change in cash and cash equivalents (158) (94) Cash and cash equivalents at beginning of period 939 524 Cash and cash equivalents at end of period $ 781 $ 430 The accompanying notes are an integral part of these consolidated financial statements. 5 NOTES TO THE UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS ITEM Page Note 1.Basis of Presentation 7 Note 2.Assets Held for Sale 8 Note 3.Inventories 9 Note 4.Payables and Other Current Liabilities 9 Note 5.Provision for Income Taxes 10 Note 6.Borrowings 11 Note 7.Asset Impairments and Restructuring Charges, Net 11 Note 8.Pension and Other Post-Employment Benefits 13 Note 9.Environmental Matters 14 Note 10.Commitments 15 Note 11.Derivative Financial Instruments Held or Issued for Purposes Other Than Trading 16 Note 12.Stockholders' Equity 16 Note 13.Earnings and Dividends per Share 17 Note 14.Share-Based Compensation Awards 18 Note 15.Segment Information 18 Note 16.Legal Matters 21 Note 17.Recently Issued Accounting Standards 21 Note 18.Divestiture 22 6 NOTES TO THE UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS 1. BASIS OF PRESENTATION The accompanying unaudited consolidated financial statements have been prepared by Eastman Chemical Company (the "Company" or "Eastman") in accordance and consistent with the accounting policies stated in the Company's 2006 Annual Report on Form 10-K, except as described below.The Company adopted the provisions of Financial Accounting Standards Board ("FASB") Interpretation No. 48, Accounting for Uncertainty in Income Taxes ("FIN 48"), on January 1, 2007.In the opinion of the Company, all normal recurring adjustments necessary for a fair presentation have been included in the unaudited consolidated financial statements.The unaudited consolidated financial statements are prepared in conformity with generally accepted accounting principles ("GAAP") in the United States and, of necessity, include some amounts that are based upon management estimates and judgments.Future actual results could differ from such current estimates.The unaudited consolidated financial statements include assets, liabilities, revenues and expenses of all majority-owned subsidiaries and joint ventures.Eastman accounts for other joint ventures and investments in minority-owned companies where it exercises significant influence on the equity basis.Intercompany transactions and balances are eliminated in consolidation. The Company has reclassified certain 2006 amounts to conform to the 2007 presentation including the reclassification of segment sales and operating earnings. For additional information, see Note 15 to the Company's unaudited consolidated financial statements. 7 NOTES TO THE UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS 2. ASSETS HELD FOR SALE During the third quarter 2007, Eastman entered into definitive agreements to sell its polyethylene terephthalate ("PET") polymers production facilities in Mexico and Argentina and the related businesses.The sale, which is subject to customary approvals, includes Eastman's PET manufacturing facilities in Cosoleacaque, Mexico, and Zarate, Argentina. Their production capacity is 150,000 and 185,000 metric tons per year, respectively.The Company also recorded an impairment charge of $117 million to adjust the asset values to the expected sales price less cost to sell, resulting from the expected fourth quarter 2007 sale.See Note 7 for additional information. The Company has concluded that the assets, businesses and product lines being sold should not be reported as discontinued operations per Statement of Financial Accounting Standards ("SFAS") No. 144, "Accounting for the Impairment or Disposal of Long-Lived Assets," due to continuing involvement in the PET businesses in the region. September 30, (Dollars in millions) 2007 Current assets Miscellaneous receivables $ 8 Trade receivables 81 Inventories 41 Total current assets held for sale 130 Non-current assets Properties and Equipment, net 35 Other non-current assets 20 Total non-current assets held for sale 55 Total assets $ 185 Current liabilities Payables and other current liabilities, net $ 27 Total current liabilities held for sale 27 Non-current liabilities Deferred tax liability 6 Total non-current liabilities held for sale 6 Total liabilities $ 33 8 NOTES TO THE UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS 3. INVENTORIES September 30, December 31, (Dollars in millions) 2007 2006 At FIFO or average cost (approximates current cost) Finished goods $ 632 $ 660 Work in process 191 206 Raw materials and supplies 304 280 Total inventories 1,127 1,146 LIFO Reserve (481) (464) Inventories before assets held for sale 646 682 Inventories related to assets held for sale(1) 41 Total inventories $ 687 $ 682 (1) For more information regarding assets held for sale, see Note 2 to the Company's unaudited consolidated financial statements. Inventories valued on the LIFO method were approximately 70% as of September 30, 2007 and 65% as of December 31, 2006 of total inventories. 4. PAYABLES AND OTHER CURRENT LIABILITIES September 30, December 31, (Dollars in millions) 2007 2006 Trade creditors $ 510 $ 581 Accrued payrolls, vacation, and variable-incentive compensation 125 126 Accrued taxes 26 59 Post-employment obligations 60 63 Interest payable 26 31 Bank overdrafts 64 11 Other 164 185 Payables and other current liabilities before assets held for sale 975 1,056 Current liabilities related to assets held for sale (1) 27 Total payables and other current liabilities $ 1,002 $ 1,056 (1)For more information regarding assets held for sale, see Note 2 to the Company's unaudited consolidated financial statements. 9 NOTES TO THE UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS 5. PROVISION FOR INCOME TAXES Third Quarter First Nine Months (Dollars in millions) 2007 2006 2007 2006 Provision for income taxes $ 12 $ 41 $ 106 $ 158 Effective tax rate 40 % 30 % 35 % 34 % The third quarter and first nine months 2007 effective tax rates reflect the Company's normal tax rate on reported operating earnings before income tax, excluding discrete items, of approximately 34 percent.The third quarter 2007 effective tax rate was negatively impacted by tax law changes in Europe due to German tax law changes resulting in a reduction in the value of deferred tax assets.The third quarter 2006 effective tax rate was positively impacted by the reversal of foreign loss valuation allowances. The Company adopted the provisions of FIN 48 on January 1, 2007.As a result of the implementation of FIN 48 and reliance on the FASB Staff Position No. FIN 48-a, "Definition of Settlement in FASB Interpretation No. 48," the Company recognized a decrease of approximately $3 million in the liability for unrecognized tax benefits, which was accounted for as a $8 million increase to the January 1, 2007 balance of retained earnings and a $5 million decrease in long-term deferred tax liabilities. After the above decrease, the liability for unrecognized tax benefits was approximately $31 million, of which $26 million would, if recognized, impact the Company's effective tax rate. Interest and penalties, net, related to unrecognized tax benefits are recorded as a component of income tax expense.As of January 1, 2007 the Company had accrued approximately $3 million for interest, net of tax benefit and had no accrual for tax penalties.During the third quarter and first nine months 2007, the Company recognized an immaterial amount of interest associated with unrecognized tax benefits. The Company or one of its subsidiaries files tax returns in the U.S. federal jurisdiction, and various states and foreign jurisdictions. With few exceptions, the Company is no longer subject to U.S. federal, state and local, or non-U.S. income tax examinations by tax authorities for years before 2001. It is reasonably possible that within the next 12 months the Company will recognize approximately $2 million of unrecognized tax benefits as a result of the expiration of relevant statutes of limitations. 10 NOTES TO THE UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS 6. BORROWINGS September 30, December 31, (Dollars in millions) 2007 2006 Borrowings consisted of: 3 1/4% notes due 2008 $ 72 $ 72 7% notes due 2012 143 141 6.30% notes due 2018 182 182 7 1/4% debentures due 2024 497 497 7 5/8% debentures due 2024 200 200 7.60% debentures due 2027 298 297 Credit facility borrowings 187 185 Other 15 18 Total borrowings 1,594 1,592 Borrowings due within one year (72) (3) Long-term borrowings $ 1,522 $ 1,589 At September 30, 2007, the Company has credit facilities with various U.S. and non-U.S. banks totaling approximately $890 million. These credit facilities consist of a $700 million revolving credit facility (the "Credit Facility"), expiring in April 2012, and a 132 million euro credit facility which expires in December 2011.Both of these credit facilities have options for a one year extension. Borrowings under these credit facilities are subject to interest at varying spreads above quoted market rates.These credit facilities require facility fees on the total commitment that are based on Eastman's credit rating.In addition, these credit facilities contain a number of covenants and events of default, including the maintenance of certain financial ratios.The Company's combined credit facility borrowings at September 30, 2007 and December 31, 2006 were $187 million and $185 million at weighted average interest rates of 4.76 percent and 4.00 percent, respectively. The Credit Facility provides liquidity support for commercial paper borrowings and general corporate purposes.Accordingly, any outstanding commercial paper borrowings reduce borrowings available under the Credit Facility.Since the Credit Facility expires in April 2012, any commercial paper borrowings supported by the Credit Facility are classified as long-term borrowings because the Company has the ability to refinance such borrowings on a long-term basis. At September 30, 2007 and December 31, 2006, the Company had outstanding interest rate swaps associated with the entire outstanding principal of the 7% notes due in 2012 and $150 million of the outstanding principal of the 6.30% notes due in 2018.The average variable interest rate on the 7% notes was 7.66 percent and 7.89 percent for September 30, 2007 and December 31, 2006, respectively.The average variable interest rate on the 6.30% notes was 6.06 percent and 6.30 percent for September 30, 2007 and December 31, 2006, respectively. 7. ASSET IMPAIRMENTS AND RESTRUCTURING CHARGES, NET In the third quarter 2007 and first nine months 2007, asset impairments and restructuring charges totaled $120 million and $143 million, respectively, related primarily to the impairment of assets of Eastman's PET manufacturing facilities in Cosoleacaque, Mexico, and Zarate, Argentina which were classified as held for sale in the third quarter 2007.The Company impaired the assets of these facilities in third quarter 2007 to adjust the asset values to the expected sales price less cost to sell. These charges were reflected in the Performance Polymers segment.Also in third quarter 2007, the Company adjusted the severance accrual recorded in fourth quarter 2006 which resulted in a reversal which was reflected in all segments. 11 NOTES TO THE UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS In first quarter 2007, the Company impaired the assets of the San Roque, Spain PET manufacturing facility which was sold in second quarter 2007 to adjust the asset values to the sales price less cost to sell and also recorded a charge to shut down the facility.The impairment was partially offset by the reversal of the $5 million severance accrual related to the fourth quarter 2006 shut down of the cyclohexane dimethanol ("CHDM") manufacturing facility, located adjacent to the PET manufacturing facility. The employees included in the CHDM severance accrual were employed by the purchaser of the San Roque, Spain PET manufacturing facility, relieving the Company of the severance obligation.These charges were reflected in the Performance Polymers and the Specialty Plastics ("SP") segments. In the third quarter and first nine months 2006, asset impairments and restructuring charges totaled $13 million and $23 million, respectively, relating primarily to previously closed manufacturing facilities. Changes in Reserves for Asset Impairments, Restructuring Charges, and Severance Charges The following table summarizes the beginning reserves, charges to and changes in estimates to the reserves and the cash and non-cash reductions to the reserves attributable to asset impairments and the cash payments for severance and site closure costs for the full year 2006 and the first nine months 2007: (Dollars in millions) Balance at January 1, 2006 Provision/ Adjustments Non-cash Reductions Cash Reductions Balance at December 31, 2006 Non-cash charges $ $ 62 $ (62) $ $ Severance costs 3 32 (1) 34 Site closure and otherrestructuring costs 7 7 14 Total $ 10 $ 101 $ (62) $ (1) $ 48 Balance at January 1, 2007 Provision/ Adjustments Non-cash Reductions Cash Reductions Balance at September 30, 2007 Non-cash charges $ $ 143 $ (143) $ $ Severance costs 34 (7) (12) 15 Site closure and otherrestructuring costs 14 7 (6) 15 Total $ 48 $ 143 $ (143) $ (18) $ 30 A majority of the remaining severanceis expected to be applied to the reserves within one year. 12 NOTES TO THE UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS 8. PENSION AND OTHER POST-EMPLOYMENT BENEFITS DEFINED BENEFIT PENSION PLANS Eastman maintains defined benefit plans that provide eligible employees with retirement benefits.Costs recognized for these benefits are recorded using estimated amounts, which may change as actual costs derived for the year are determined. Below is a summary of the components of net periodic benefit cost recognized for Eastman's significant defined benefit pension plans: Summary of Components of Net Periodic Benefit Costs Third Quarter First Nine Months (Dollars in millions) 2007 2006 2007 2006 Service cost $ 12 $ 11 $ 36 $ 33 Interest cost 23 21 68 61 Expected return on assets (26) (21) (78) (65) Amortization of: Prior service credit (2) (3) (6) (7) Actuarial loss 8 9 25 28 Other loss 4 4 Net periodic benefit cost $ 19 $ 17 $ 49 $ 50 In July 2006, the Company announced plans to change the U.S. defined benefit plans such that employees hired on or after January 1, 2007 will not be eligible for those plans.This change did not impact net periodic benefit cost in 2006 and had minimal impact on the financial statements in the first nine months 2007. The Company contributed $100 million and $75 million to its U.S. defined benefit plans during first nine months 2007 and 2006, respectively. POSTRETIREMENT WELFARE PLANS Eastman provides life insurance and health care benefits for eligible retirees, and health care benefits for retirees' eligible survivors.In general, Eastman provides those benefits to retirees eligible under the Company's U.S. defined benefit pension plans.A few of the Company's non-U.S. operations have supplemental health benefit plans for certain retirees, the cost of which is not significant to the Company.Costs recognized for these benefits are recorded using estimated amounts, which may change as actual costs derived for the year are determined.Below is a summary of the components of net periodic benefit cost recognized for the Company’s U.S. postretirement welfare plans: 13 NOTES TO THE UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS Summary of Components of Net Periodic Benefit Costs Third Quarter First Nine Months 2007 2006 2007 2006 Service cost $ 1 $ 2 $ 5 $ 6 Interest cost 11 10 32 31 Expected return on assets (1) (2) Amortization of: Prior service credit (6) (5) (17) (17) Actuarial loss 3 3 9 11 Net periodic benefit cost $ 8 $ 10 $ 27 $ 31 Similar benefits are also provided to retirees of Holston Defense Corporation (“HDC”), a wholly-owned subsidiary of the Company that, prior to January 1, 1999, operated a government-owned ammunitions plant.HDC’s contract with the Department of Army (“DOA”) provided for reimbursement of allowable costs incurred by HDC including certain postretirement welfare costs, for as long as HDC operated the plant.After the contract was terminated at the end of 1998, the DOA did not contribute further to these costs.The Company pursued extraordinary relief from the DOA and was granted an award in the amount of $95 million effective in the fourth quarter 2006.This award was for reimbursement of the described costs and other previously expensed post-retirement benefit costs.The Company began recognizing the impact of the reimbursement in fourth quarter 2006 by recording an unrecognized gain and amortizing the gain into earnings over a period of time. In July 2006, the Company announced plans to change its U.S. life insurance and health care benefit plans such that employees hired on or after January 1, 2007 will have access to post-retirement health care benefits only, while Eastman will not provide a company contribution toward the premium cost of post-retirement benefits for those employees.This change had minimal impact on the financial statements in the first nine months 2007. 9. ENVIRONMENTAL MATTERS Certain Eastman manufacturing sites generate hazardous and nonhazardous wastes, the treatment, storage, transportation, and disposal of which are regulated by various governmental agencies.In connection with the cleanup of various hazardous waste sites, the Company, along with many other entities, has been designated a potentially responsible party ("PRP"), by the U.S. Environmental Protection Agency under the Comprehensive Environmental Response, Compensation and Liability Act, which potentially subjects PRPs to joint and several liability for such cleanup costs.In addition, the Company will be responsible for costs for environmental remediation and closure and postclosure under the federal Resource Conservation and Recovery Act.Reserves for environmental contingencies have been established in accordance with Eastman’s policies described in Note 1, "Significant Accounting Policies" in the Company's 2006 Annual Report on Form 10-K.Because of expected sharing of costs, the availability of legal defenses, and the Company’s preliminary assessment of actions that may be required, management does not believe that the Company's liability for these environmental matters, individually or in the aggregate, will be material to the Company’s consolidated financial position, results of operations or cash flows.The Company’s reserve for environmental contingencies was $43 million and $47 million at September 30, 2007 and December 31, 2006, respectively, representing the minimum or best estimate for remediation costs and the best estimate accrued to date over the facilities' estimated useful lives for asset retirement obligation costs.Estimated future environmental expenditures for remediation costs range from the minimum or best estimate of $14 million to the maximum of $20 million at September 30, 2007 and the minimum or best estimate of $18 million to the maximum of $32 million at December 31, 2006. 14 NOTES TO THE UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS 10. COMMITMENTS Purchase Obligations and Lease Commitments At September 30, 2007, the Company had various purchase obligations totaling approximately $2.2 billion over a period of approximately 15 years for materials, supplies, and energy incident to the ordinary conduct of business.The Company also had various lease commitments for property and equipment under cancelable, non-cancelable, and month-to-month operating leases totaling approximately $200 million over a period of several years.Of the total lease commitments, approximately 10 percent relate to machinery and equipment, including computer and communications equipment and production equipment; approximately 55 percent relate to real property, including office space, storage facilities and land; and approximately 35 percent relate to vehicles, primarily railcars. Accounts Receivable Securitization Program In 1999, the Company entered into an agreement that allows the Company to sell certain domestic accounts receivable under a planned continuous sale program to a third party.The agreement permits the sale of undivided interests in domestic trade accounts receivable.Receivables sold to the third party totaled $200 million at September 30, 2007 and December 31, 2006.Undivided interests in designated receivable pools were sold to the purchaser with recourse limited to the purchased interest in the receivable pools.Average monthly proceeds from collections reinvested in the continuous sale program were approximately $320 million and $334 million in the third quarter 2007 and 2006, respectively, and $308 million and $323 million for the first nine months of 2007 and 2006, respectively. Guarantees FASB Interpretation No. 45, “Guarantor’s Accounting and Disclosure Requirements for Guarantees, Including Indirect Guarantees of Indebtedness of Others" ("FIN 45"), clarifies the requirements of Statement of Financial Accounting Standards No.5, “Accounting for Contingencies,” relating to the guarantor’s accounting for, and disclosure of, the issuance of certain types of guarantees.If certain operating leases are terminated by the Company, it guarantees a portion of the residual value loss, if any, incurred by the lessors in disposing of the related assets.Under these operating leases, the residual value guarantees at September 30, 2007totaled $153 million and consisted primarily of leases for railcars, aircraft, and other equipment.Leases with guarantee amounts totaling $2 million, $27 million, $9 million and $115 million will expire in 2007, 2008, 2011 and 2012, respectively.The Company believes, based on current facts and circumstances, that the likelihood of a material payment pursuant to such guarantees is remote. Variable Interest Entities The Company has evaluated material relationships including the guarantees related to the third-party borrowings of joint ventures and has concluded that the entities are not Variable Interest Entities (“VIEs”) or, in the case of Primester, a joint venture that manufactures cellulose acetate at the Company's Kingsport, Tennessee plant, the Company is not the primary beneficiary of the VIE.As such, in accordance with FASB Interpretation No. 46R "Consolidation of Variable Interest Entities" ("FIN 46R"), the Company is not required to consolidate these entities.In addition, the Company has evaluated long-term purchase obligations with two entities that may be VIEs at September 30, 2007.These potential VIEs are joint ventures from which the Company has purchased raw materials and utilities for several years and purchases approximately $70 million of raw materials and utilities on an annual basis.The Company has no equity interest in these entities and has confirmed that one party to each of these joint ventures does consolidate the potential VIE.However, due to competitive and other reasons, the Company has not been able to obtain the necessary financial information to determine whether the entities are VIEs, and if one or both are VIEs, whether or not the Company is the primary beneficiary. 15 NOTES TO THE UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS 11. DERIVATIVE FINANCIAL INSTRUMENTS HELD OR ISSUED FOR PURPOSES OTHER THAN TRADING Hedging Programs Financial instruments held as part of the hedging programs described below are recorded at fair value based upon comparable market transactions as quoted by brokers. The Company is exposed to market risk, such as changes in currency exchange rates, raw material and energy costs and interest rates.The Company uses various derivative financial instruments pursuant to the Company's hedging policies to mitigate these market risk factors and their effect on the cash flows of the underlying transactions. Designation is performed on a specific exposure basis to support hedge accounting.The changes in fair value of these hedging instruments are offset in part or in whole by corresponding changes in the cash flows of the underlying exposures being hedged.The Company does not hold or issue derivative financial instruments for trading purposes. For further information, see Note 9 to the consolidated financial statements in Part II, Item 8 of the Company's 2006 Annual Report on Form 10-K. At September 30, 2007, mark-to-market gains from raw material and energy, currency and certain interest rate hedges that were included in accumulated other comprehensive loss totaled approximately $11 million, and if realized, the majority will be reclassified into earnings during the next 12 months.The mark-to-market gains or losses on non-qualifying, excluded and ineffective portions of hedges are immediately recognized in cost of sales or other income and charges.Such amounts did not have a material impact on earnings during the third quarter of 2007. 12. STOCKHOLDERS' EQUITY A reconciliation of the changes in stockholders’ equity for the first nine months 2007 is provided below: (Dollars in millions) Common Stock at Par Value Paid-in Capital Retained Earnings Accumulated Other Comprehensive Income (Loss) Treasury Stock at Cost Total Stockholders' Equity Balance at December 31, 2006 1 448 2,186 (174) (432) 2,029 Net Earnings 202 202 Effect of FIN 48 Adoption 8 8 Cash Dividends Declared (1) (110) (110) Other Comprehensive Income 45 45 Stock Option Exercises and Other Items (2)(3) 116 1 117 Stock Repurchases (300) (300) Balance at September 30, 2007 1 564 2,286 (129) (731) 1,991 (1)Includes cash dividends paid and dividends declared but unpaid. (2)The tax benefits relating to the difference between the amounts deductible for federal income taxes over the amounts charged to income for financial reporting purposes have been credited to paid-in capital. (3) Includes the fair value of equity share-based awards recognized under SFAS No. 123 Revised December 2004 ("SFAS No. 123(R)"), "Share-Based Payment". 16 NOTES TO THE UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS ACCUMULATED OTHER COMPREHENSIVE INCOME (LOSS) (Dollars in millions) Cumulative Translation Adjustment Unfunded Additional Minimum Pension Liability Unrecognized Loss and Prior Service Cost, net of taxes Unrealized Gains (Losses) on Cash Flow Hedges Unrealized Losses on Investments Accumulated Other Comprehensive Income (Loss) Balance at December 31, 2005 61 (255) (5) (1) (200) Period change 60 48 (1) 107 Pre-SFAS No. 158 (1) balance at December 31, 2006 121 (207) (6) (1) (93) Adjustments to apply SFAS No. 158 207 (288) (81) Balance at December 31, 2006 121 (288) (6) (1) (174) Period change 31 18 (5) 1 45 Balance at September 30, 2007 152 (270) (11) (129) (1)SFAS No. 158, "Employers' Accounting for Defined Benefit Pension and Other Postretirement Plans" ("SFAS No. 158"). Except for cumulative translation adjustment, amounts of other comprehensive loss are presented net of applicable taxes.Because cumulative translation adjustment is considered a component of permanently invested unremitted earnings of subsidiaries outside the United States, no taxes are provided on such amounts. 13. EARNINGS AND DIVIDENDS PER SHARE Third Quarter First Nine Months 2007 2006 2007 2006 Shares used for earnings per share calculation: Basic 82.6 82.1 83.6 81.8 Diluted 83.6 83.1 84.6 82.8 In the third quarter and first nine months 2007, common shares underlying options to purchase 20,000 shares of common stock and 591,233 shares of common stock, respectively, were excluded from the computation of diluted earnings per share, because the total market value of option exercises for these awards was less than the total proceeds that would be received for these awards.Additionally, the basic and diluted shares were reduced in third quarter and first nine months 2007 as a result of the share repurchase program completed in third quarter 2007.For third quarter and first nine months 2007, a total of 3,231,348 shares and 4,601,448 shares, respectively, were repurchased. In the third quarter and first nine months 2006, common shares underlying options to purchase 2,193,779 shares of common stock for both periods were excluded from the computation of diluted earnings per share because, the total market value of option exercises for these awards was less than the total proceeds that would be received for these awards. The Company declared cash dividends of $0.44 per share in the third quarters 2007 and 2006 and $1.32 per share in the first nine months 2007 and 2006. 17 NOTES TO THE UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS 14. SHARE-BASED COMPENSATION AWARDS In the third quarter and first nine months 2007, approximately $5 million and $18 million, respectively, of compensation expense before tax was recognized in selling, general and administrative expense in the earnings statement for all share-based awards. The impact on third quarter 2007 net earnings of $3 million is net of a $2 million credit to deferred tax expense for recognition of deferred tax assets.The impact on the first nine months 2007 net earnings of $11 million is net of a $7 million credit to deferred tax expense for recognition of deferred tax assets. In the third quarter and first nine months 2006, approximately $4 million and $15 million, respectively, of compensation expense before tax was recognized in selling, general and administrative expense in the earnings statement for all share-based awards of which approximately $2 million and $6 million related to stock options in the third quarter and the first nine months 2006, respectively.The impact on third quarter 2006 net earnings of $2 million is net of a $2 million credit to deferred tax expense for recognition of deferred tax assets.The impact on the first nine months 2006 net earnings of $9 million is net of a $6 million credit to deferred tax expense for recognition of deferred tax assets. Additional information regarding share-based compensation may be found in Note 15 to the consolidated financial statements in Part II, Item 8 of the Company's 2006 Annual Report on Form 10-K. Stockholders approved the 2007 Omnibus Long-Term Compensation Plan at the annual stockholders' meeting held on May 3, 2007.This new plan, effective with the date of approval, replaces the 2002 Omnibus Long-Term Compensation Plan. 15. SEGMENT INFORMATION The Company's products and operations are managed and reported in five reportable operating segments, consisting of the Coatings, Adhesives, Specialty Polymers and Inks ("CASPI") segment, the Fibers segment, the Performance Chemicals and Intermediates ("PCI") segment, the Performance Polymers segment and theSP segment.For additional information concerning the Company's segments' businesses and products, refer to Note 21 to the consolidated financial statements in Part II, Item 8 of the Company's 2006 Annual Report on Form 10-K. Revenues, research and development, other expenses and assets not identifiable to an operating segment are not included in segment operating results for either of the periods presented and are shown in the tables below as "other" revenues, operating losses and assets. In fourth quarter 2006, certain product lines were transferred from the PCI segment to the Performance Polymers segment.Accordingly, the 2006 amounts for sales and operating earnings have been adjusted to retrospectively apply these changes to all periods presented. Third Quarter (Dollars in millions) 2007 2006 Sales by Segment CASPI $ 368 $ 367 Fibers 258 228 PCI 509 437 Performance Polymers 461 727 SP 217 207 Total Sales by Segment 1,813 1,966 Other Total Sales $ 1,813 $ 1,966 18 NOTES TO THE UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS First Nine Months (Dollars in millions) 2007 2006 Sales by Segment CASPI $ 1,089 $ 1,078 Fibers 731 696 PCI 1,559 1,260 Performance Polymers 1,480 2,068 SP 644 596 Total Sales by Segment 5,503 5,698 Other Total Sales $ 5,503 $ 5,698 Third quarter (Dollars in millions) 2007 2006 Operating Earnings (Loss) CASPI (1) $ 59 $ 53 Fibers 66 55 PCI (1) 50 22 Performance Polymers (1) (134) 20 SP(1) 13 18 Total Operating Earnings (Loss) by Segment 54 168 Other (14) (10) Total Operating Earnings (Loss) $ 40 $ 158 (1)
